Citation Nr: 1825457	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-25 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for Type II diabetes mellitus, to include as due to herbicide exposure.

3.  Entitlement to service connection for diabetic retinopathy as secondary to Type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

L. Stepanick, Counsel


INTRODUCTION

The Veteran served on active duty from May 1962 to March 1966, with subsequent National Guard service from 1975 through December 1994, including a period of active duty for training (ACDUTRA) in May 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board notes that VA examinations have not been obtained in connection with the Veteran's claims.  However, as will be explained below, the Board finds that the evidence does not establish "that the claimant suffered an in-service event, injury, or disease, or 'has a disease or symptoms of a disease listed [in certain regulatory provisions] manifesting during an applicable presumptive period.'"  McLendon v. Nicholson, 20 Vet. App. 79, 82 (2006).  As a result, VA examinations are not warranted in this instance.  Id. at 81.


VETERAN'S CONTENTIONS

The Veteran is seeking service connection for bilateral pes planus, Type II diabetes mellitus, and diabetic retinopathy.  Regarding pes planus, he has asserted that, although that condition was noted on his May 1962 entrance examination, his feet "got worse as [he] continued to serve [his] country" for over 20 years.  See June 2013 VA Form 21-0958 (Notice of Disagreement); June 2014 VA Form 9.  More specifically, he asserted that the "things [he] had to do and types of boots [he] had to wear caused [his] feet more wear and tear."  See June 2013 Notice of Disagreement.

Regarding diabetes, the Veteran initially asserted that it was related to in-service exposure to herbicides.  See June 2010 VA 21-4138 (Statement in Support of Claim).  Thereafter, he asserted that it began during service.  See June 2013 Notice of Disagreement; June 2014 VA Form 9.  The Veteran is also seeking service connection for retinopathy as secondary to diabetes.  See June 2010 Statement in Support of Claim.


FINDINGS OF FACT

1.  Nonsymptomatic pes planus was noted on the Veteran's May 1962 enlistment medical examination report.

2.  The Veteran's feet and endocrine system were reported to be normal on his December 1965 separation medical examination report; he denied foot trouble on the accompanying medical history report.

3.  During a January 1985 VA examination conducted in connection with a claim of entitlement to an increased rating for a right knee disability, the Veteran reported working with the Postal Service from 1970 to 1982 and working part-time at a fast food restaurant beginning in September 1984.  He also reported attending monthly National Guard "meetings" and annual two-week training periods, but indicated that he was exempted from daily physical training in connection with his knee condition.  He reported that he was, however, able to complete a four-mile hike.  The Veteran reported experiencing pain along the instep of his left foot when jogging, apparently separate from the requirements of his National Guard duties.

4.  During a January 1987 chest pain study, the Veteran denied a history of diabetes.

5.  In June 1987, the Veteran requested a check-up to address whether he had diabetes, due to a family history of the disease.  He described fatigue and a two-week history of dizziness at that time.  The examining clinician diagnosed the Veteran with tension headaches, only.  Although the note is slightly illegible, it appears that laboratory testing conducted at that time was normal.

6.  During an October 1995 VA primary care appointment, a clinician characterized the Veteran's reported major health concerns as chest pain, "right knee," high blood pressure, "right side hurts and under left axilla," and "eye problem."

7.  During VA treatment in November 1996, a clinician noted that the Veteran was at risk for diabetes and referred him to a dietician.  During a May 1997 check-up at the same facility, a clinician noted that the Veteran had borderline diabetes and that his diet needed to be reviewed.  A June 1998 treatment note indicated that the Veteran had a one-year history of diet-controlled diabetes.

8.  In March 2000, the Veteran presented for an initial VA podiatry evaluation in the context of his diabetes diagnosis.  The clinician noted that the Veteran had no specific complaints of foot pain at that time, but observed several bilateral hammertoe deformities, including a symptomatic hammertoe deformity and digital clavus of the right fifth toe, and an asymmetric bunion deformity of the right foot.

9.  During an annual diabetic foot assessment conducted in March 2001, the Veteran again denied specific complaints of foot pain or discomfort, and the examining clinician noted that the digital clavus of the Veteran's fifth toe had resolved with a change in shoes.

10.  During VA treatment in September 2001, the Veteran noted that he worked for a home improvement company; spent a lot of time on concrete; and was experiencing increased knee pain in the context of that work.

11.  During a March 2004 VA annual diabetic foot assessment, the examining clinician noted that the Veteran voiced no specific complaint of pain or discomfort associated with his feet.  However, the examiner observed a bilateral bunion deformity that was reportedly intermittently symptomatic and "appear[ed] to be related to the Veteran's shoes and his work."

12.  During a March 2005 annual diabetic foot assessment, the Veteran reported constant bilateral foot and leg pain.  He reported that he had cut back on his work hours but had seen little difference in his symptomatology.  The clinician diagnosed him with conditions that included bilateral hallux valgus and multiple hammertoe deformities.

13.  During VA treatment in May 2005, the Veteran described pain and swelling in his feet when he stood at work for too long.  He noted that his work required him to stand on "concrete that is really hard."  During VA treatment in October 2005, he continued to describe pain in both feet.  The examining clinician observed pain at the first metatarsal joint in both of the Veteran's feet, but no deformities or tenderness.

14.  A July 2009 VA diabetic retinopathy surveillance consultation included a diagnosis of mild nonproliferative diabetic retinopathy in the Veteran's right eye, only.

15.  In the June 2010 correspondence that initiated the instant claim of entitlement to service connection for diabetes, the Veteran reported that he was diagnosed with that disease in 1995.

16.  During a November 2010 interview conducted in connection with a VA neuropsychological evaluation, the Veteran described a work history that included working for the United States Postal Service as a clerk and letter carrier from 1970 to 1982, and working at a home improvement store for 11 years until he had to leave, in 2006, due to knee pain that prevented him from performing his duties.

17.  During an April 2015 VA podiatry consultation, the examining clinician diagnosed the Veteran with bilateral symptomatic pes planus with hallux abducto valgus (HAV).

18.  A November 2016 VA ophthalmology outpatient treatment note reported that the Veteran had diabetes mellitus without diabetic retinopathy in either eye.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral pes planus have not been met.  38 U.S.C. §§ 101(24), 1110, 1131, 1153, 5107 (2012); 38 C.F.R. §§ 3.6(a), 3.102, 3.303 (2017).

2.  The criteria for service connection for Type II diabetes mellitus have not been met.  38 U.S.C. §§ 101(24), 1110, 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.6(a), 3.102, 3.303, 3.307, 3.309 (2017).

3.  The criteria for service connection for retinopathy have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1110, 1131; 38 C.F.R. § 3.303(a).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

With respect to National Guard service, service connection may only be granted for disability resulting from disease or injury incurred or aggravated in line of duty while performing active duty for training (ACDUTRA), or for disability resulting from an injury incurred or aggravated in line of duty while performing inactive duty for training (INACDUTRA).  38 U.S.C. § 101(24); 38 C.F.R. § 3.6(a) (2017).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Bilateral Pes Planus

Unfortunately, service connection for bilateral pes planus is not warranted, because the evidence of record does not establish that the Veteran's pes planus, which was noted on his May 1962 enlistment examination, underwent an increase in severity during either his period of active duty service from May 1962 to March 1966 or during a qualifying period of his subsequent National Guard service.  38 U.S.C. §§ 101(24), 1101, 1110, 1131, 1153, 5107 (2012); 38 C.F.R. §§ 3.6(a), 3.102, 3.303 (2017).

The Board does not dispute that the Veteran is competent to describe the progression of his foot symptomatology.  See Falzone v. Brown, 8 Vet. App. 398, 405-06 (1995).  It also does not dispute that the Veteran's pes planus is now worse than it was when he entered service in 1962.  Compare May 1962 enlistment medical examination report (noting "nonsymptomatic" pes planus) with April 2015 VA podiatry consultation note (diagnosing "bilateral symptomatic pes planus with HAV").  However, it does not necessarily follow that such worsening occurred during the Veteran's period of active duty service from May 1962 to March 1966 or during a qualifying portion of his National Guard service.  More to the point, the Board does not find the Veteran's vague assertions of such worsening persuasive in the context of the other evidence of record.

In that regard, the Veteran denied foot trouble on his December 1965 separation medical history report, and he has not identified any particular incident during his subsequent National Guard service that warrants further investigation to determine whether intermittent periods of ACDUTRA and/or INACDUTRA were responsible for aggravation of his pes planus.  Notably, the Veteran's primary contention in connection with this claim is not that a specific in-service event or injury aggravated his preexisting pes planus, but, rather, that his current bilateral pes planus was generally exacerbated by the footwear he wore and the standing, walking, and/or running he was required to perform during service.  However, there is simply no indication that the Veteran's in-service duties were placing a strain on his feet to an extent that aggravation of the pre-existing condition occurred.  Indeed, aside from the statements he has submitted in connection with this claim, the evidence, including the Veteran's own responses to the inquiries of medical professionals, suggests that he began to experience foot symptomatology in connection with his work as a manager at a home improvement store, which involved long hours of standing on concrete floors.  See, e.g., March 2000 and March 2001 VA podiatry consultations (during which the Veteran denied specific complaints of foot pain); September 2001 VA treatment note (discussing Veteran's report that his work with a home improvement company involved "a lot of time on concrete"); May 2005 VA podiatry follow-up note (discussing Veteran's report of lower extremity symptomatology, including foot pain, associated with his current work duties); see also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

In short, the evidence of record relevant to the initial onset of the Veteran's foot symptomatology is inconsistent, and, as a result, the Board must consider the contexts in which that inconsistent evidence was created in order to determine its relative probative value.  In this instance, the Board finds the Veteran's report, beginning in 2010, of pes planus symptomatology that apparently dated to the mid-1990s or earlier less persuasive than his general denials of ongoing foot symptomatology until approximately 2004, when he had been separated from the National Guard and working in the position that was generally identified by medical professionals as the cause of his lower extremity complaints for nearly a decade.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) ("[T]he Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.").  The record does not otherwise contain evidence suggesting that the Veteran's pes planus was aggravated by his active duty service or was aggravated in the line of duty during a specific period of ACDUTRA, or that he sustained an injury in the line of duty during a certain period of INACDUTRA that aggravated his preexisting pes planus in some manner.  For all of the foregoing reasons, the claim of entitlement to service connection for bilateral pes planus must be denied.

Type II Diabetes Mellitus

Unfortunately, service connection for Type II diabetes mellitus is also not warranted, as the evidence of record does not reflect that the Veteran's diabetes arose during a qualifying period of service and there is no evidence supporting his assertion that he was exposed to herbicides.

Turning first to the question of herbicide exposure, the Board acknowledges that the Veteran alleged such exposure on his June 2010 claim application and that, if herbicide exposure were established, he would be entitled to service connection for Type II diabetes mellitus on a presumptive basis.  See 38 U.S.C. § 1116 (2012); 38 C.F.R. §§ 3.307(a), 3.309(e) (2017).  However, there is no indication in the record that the Veteran served in a location or performed duties that would entitle him to a presumption of herbicide exposure.  See 38 C.F.R. § 3.307(a)(6); see also July 2010 VA 21-3101 (finding no evidence to substantiate service in the Republic of Vietnam); October 1995 and December 2010 VA treatment notes (documenting the Veteran's denials of Vietnam service).  Moreover, given the Veteran's failure to identify the nature of his claimed exposure following two letters of inquiry, and in light of his apparent abandonment of that theory of entitlement following the RO's May 2013 denial of his claim, the Board finds that further development to determine how he believes he was exposed to herbicides during service is not warranted.  See August 8, 2011, and June 13, 2012, letters from the RO to the Veteran; see also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").

The Board turns, then, to the Veteran's more recent assertion-that his diabetes arose during service.  Initially, it acknowledges that, for certain chronic disorders, including diabetes, service connection may be presumed to have been incurred in service if the disease becomes manifest to a compensable degree within one year following separation from active service.  See 38 U.S.C. §§ 1101, 1112 (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017).  However, the foregoing presumption does not apply to periods of ACDUTRA or INACDUTRA.  Donnellan v. Shinseki, 24 Vet. App. 167, 171 (2010); Smith v. Shinseki, 24 Vet. App. 40, 46, 48 (2010).  Furthermore, there is no indication in the evidence of record, nor has the Veteran specifically contended, that his diabetes arose within a year of his separation from active service in March 1966.  See, e.g., December 1965 separation medical examination report (documenting a normal endocrine system); June 2010 Statement in Support of Claim (documenting the Veteran's assertion that he was diagnosed with diabetes in 1995).  Thus, service connection for diabetes on that presumptive basis is also not warranted.

Thus, the Board turns to the Veteran's general assertion that his diabetes arose during service.  Unfortunately, his vague allegations in that regard are unsupported by the evidence.

As was just noted, the Veteran has reported that he was diagnosed with diabetes in 1995, which post-dates his discharge from the National Guard.  To the extent he is contending that symptoms that preceded his formal diagnosis arose during a period of ACDUTRA service, the evidence of record does not support that assertion.  Indeed, the evidence of record reflects that the Veteran sought evaluation for diabetes in June 1987 due to a family history of the disease and that studies conducted at that time were normal.  See June 1987 VA medical certificate.  Moreover, the post-service evidence of record indicates that the Veteran was initially flagged as being at risk for diabetes and placed on a diabetic diet in November 1996.  See November 1996 VA primary care note.  The Veteran did not report a history of borderline diabetes or any type of monitoring for that condition during a VA primary care visit for general health concerns in October 1995, and, during VA treatment in May 1997, an examining clinician noted that the Veteran did not seem to be taking his diabetes diagnosis seriously and described himself as having "'only a touch of sugar.'"  See October 1995 VA primary care note; May 1997 VA general treatment note.

In short, the Veteran's assertions, during the course of this appeal, regarding the onset of his claimed condition again contradict other evidence of record, including his own representations to medical professionals in circumstances that invited a description of all of his major medical concerns.  See, e.g., October 1995 VA primary care note (during which the Veteran described major health concerns of chest pain, right knee symptoms, high blood pressure, right side pain, and an eye problem, but not diabetes); Rucker, 10 Vet. App. at 73.  Indeed, in light of the Veteran's previous unsolicited inquiry to a clinician, in 1987, regarding whether he had diabetes, it is reasonable to expect that he would have reported any ongoing symptoms or past diabetes or "pre-diabetes" diagnoses during his October 1995 primary care appointment.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  

In short, after weighing the Veteran's assertion of an in-service onset of diabetes against the other evidence of record, it finds that his report that his diabetes began during service lacks credibility.  Buchanan, 451 F.3d 1331.  As there is no other evidence suggesting that his diabetes was incurred during service-either during his active duty service or during a specific period of ACDTURA-the claim of entitlement to service connection for Type II diabetes mellitus must also be denied.

Diabetic Retinopathy

Finally, the Veteran is also seeking service connection for diabetic retinopathy as secondary to Type II diabetes mellitus.  As is apparent from the foregoing findings of fact, the evidence addressing whether he has been diagnosed with that condition is mixed.  See July 2009 VA diabetic retinopathy surveillance consultation; November 2016 VA ophthalmology outpatient treatment note.  Regardless, secondary service connection requires that a current disability be caused or aggravated by an already service-connected disease or injury.  Here, entitlement to service connection for Type II diabetes mellitus has been denied.  As a result, service connection for retinopathy as secondary to diabetes must be denied as a matter of law.  See 38 C.F.R. § 3.310(a), (b); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

As the preponderance of the evidence is against all of the foregoing claims, the benefit of the doubt doctrine is inapplicable.  See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for bilateral pes planus is denied.

Service connection for Type II diabetes mellitus is denied.

Service connection for diabetic retinopathy is denied.




____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


